         Case 1:20-cv-00187-KRS Document 25 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOSEPH LOVATO,

               Plaintiff,
       vs.                                            CIV No. 1:20-cv-00187-KRS

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Motion for Extension

of Time to File Response Brief (Doc. 23), it being stated that Plaintiff concurs in the granting of

the motion, the Court having read the motion and being fully advised in the premises finds that

there is good cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through March 4, 2021, to file

his response brief. Plaintiff may file his reply by March 18, 2021.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:
Electronically submitted
MELISSA SCHUENEMANN
Special Assistant United States Attorney

Electronically approved
BENJAMIN E. DECKER
Attorney for Plaintiff
